Citation Nr: 0833106	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-34 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative disc disease of 
the lumbar spine prior to December 5, 2006, and in excess of 
20 percent thereafter.

2.  Entitlement to a separate disability rating for left 
lower extremity radiculopathy from December 17, 2004 to 
December 4, 2006.

3.  Entitlement to a separate disability rating for right 
lower extremity radiculopathy from December 17, 2004 to 
December 4, 2006.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1977 to May 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for low back 
pain with degenerative disc disease of L4-5 and L5-S1, with 
bilateral lower extremity radiculopathy, evaluated as 10 
percent disabling effective December 17, 2004, and denied a 
TDIU.  The veteran disagreed with the evaluation of 10 
percent for her now service-connected low back disability.  
In a May 2007 rating decision, the RO granted a 20 percent 
disability rating for the veteran's degenerative disc disease 
of the lumbar spine and separate disability ratings of 10 
percent for bilateral radiculopathy effective December 5, 
2006.  The veteran has continued to disagree with the 
evaluation of her low back disability.  

The extra-schedular aspect of the veteran's claim for an 
increased rating for her low back disability and the issue of 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 5, 2006, the veteran's degenerative 
disc disease of the lumbar spine was not productive of 
forward flexion of the thoracolumbar spine of 60 degrees or 
less; combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis; or incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  

2.  Since December 5, 2006, the veteran's degenerative disc 
disease of the lumbar spine has not been productive of 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, favorable ankylosis of the entire thoracolumbar spine, 
or incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.

3.  The medical evidence shows that the veteran complained of 
and was treated for symptoms of bilateral radiculopathy prior 
to December 2004.

4.  The veteran's bilateral radiculopathy is not productive 
of more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for degenerative disc disease of the lumbar spine 
were not met prior to December 5, 2006.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5235 through 
5243 (2007).

2.  Since December 5, 2006, the criteria for a disability 
rating in excess of 20 percent for degenerative disc disease 
of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5235 through 
5243 (2007).

3.  The criteria for a separate disability rating of 10 
percent for radiculopathy of the left lower extremity are met 
as of December 17, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.124a, Diagnostic Code 8520 (2007).

4.  The criteria for a separate disability rating of 10 
percent for radiculopathy of the right lower extremity are 
met as of December 17, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that the issues on appeal arise from the 
veteran's disagreement with the initial evaluation of her low 
back disability for which service connection was granted in 
the November 2005 rating decision and was evaluated as 10 
percent disabling effective December 17, 2004 (the date the 
veteran's claim to reopen was filed).  Although the RO has 
not provided the veteran with specific notice as to her claim 
for a higher initial disability rating, since the veteran's 
claim was initially one for service connection, which has 
been granted, the Board finds that VA's obligation to notify 
the veteran was met as the claim for service connection was 
obviously substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, any deficiency in notice 
relating to the veteran's appeal for an increased rating is 
not prejudicial to the veteran.

With respect to VA's duty to assist, all relevant, identified 
and available evidence has been obtained, and VA has notified 
the veteran of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained 
evidence relevant to her claim.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was afforded VA examinations on her 
claim in April 2005 and December 2006.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claims. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

Initially, the Board notes that the veteran's claim was 
originally a claim to reopen for service connection for her 
low back disorder.  The November 2005 rating decision 
reopened the veteran's claim and granted service connection 
for low back pain with degenerative disc disease of L4-5 and 
L5-S1 with bilateral radiculopathy.  This now service-
connected disability was evaluated as 10 percent disabling.  
In a May 2007 rating action, the RO granted "service 
connection" for bilateral radiculopathy as related to the 
service-connected low back disability.  However, the VA 
rating schedule requires that VA evaluate both the orthopedic 
and neurologic manifestations of spine disabilities.  See 
38 C.F.R. § 4.71a General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2007).  Thus the Board finds 
this rating action to have granted separate disability 
ratings for the veteran's neurologic manifestations of her 
lumbar spine disability rather than granting service 
connection for bilateral radiculopathy on a secondary basis.  
Thus, the Board finds that it can properly consider the 
evaluations of the veteran's bilateral radiculopathy even 
though she has not specifically disagreed with the May 2007 
rating decision as it is part of her initial appeal for an 
increased disability rating.

The veteran's service-connected degenerative disc disease of 
the lumbar spine has been evaluated under Diagnostic Code 
5243 for intervertebral disc syndrome.  Intervertebral disc 
syndrome is rated under either the General Rating Formula 
for Diseases and Injuries of the Spine or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever would result in a higher rating.  
38 C.F.R. § 4.71a (2007).  When rating under the General 
Rating Formula for Diseases and Injuries of the Spine, any 
associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
evaluated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2007).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For a 30 
percent rating, the criteria are forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2007).  

The rating criteria define normal range of motion for the 
various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexions are zero to 30 degrees, and left and right 
lateral rotations are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges 
of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2007).  

The fact that the criteria include symptoms such as pain, 
stiffness, aching, etc., if present, means that evaluations 
based on pain alone are not appropriate, unless there is 
specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  For 
example, impairment of the sciatic nerve is addressed under 
Diagnostic Code 8520.  Under this Diagnostic Code, complete 
paralysis, where the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost is assigned an 80 percent 
rating.  38 C.F.R. § 4.124a (2007).  For incomplete 
paralysis, mild is assigned a 10 percent rating; moderate is 
assigned a 20 percent rating; moderately severe is assigned 
a 40 percent rating; and severe with marked muscle atrophy 
is assigned a 60 percent evaluation.  Id.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2007).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

The medical evidence of record consists of VA treatment 
records, private treatment records and VA examination 
reports from April 2005 and December 2006.  VA treatment 
records show the veteran has continued to receive treatment 
for chronic low back pain with complaints of radiation down 
the posterior aspect of both her legs.  She has been treated 
with anti-inflammatories and epidural blocks with only 
minimal relief.  She has consistently complained that she 
cannot sit too long because that exaggerates her back and 
lower extremity pain.  She has reported that she has been 
unable to work since 1997, and she has permanent aid and 
attendance because she is unable to do any of the house 
chores due to pain.  Electromyograms have shown some mild 
abnormalities in conductions in the lower extremities.  An 
October 2004 consult note indicates that it is very likely 
the veteran's pain is myofascial in origin and, therefore, 
surgical intervention is not warranted.  

In April 2005, the veteran underwent a VA examination.  She 
reported having intermittent low back pain since service, 
worsening in 1988 (which the Board notes is consistent with 
the private treatment records available from that period).  
This has progressed with radiation of pain down both legs.  
In 1997, she had to quit work as a secretary due to back 
pain with sitting.  She has received extensive treatment 
over the years for her low back pain without significant 
improvement.  She also reported that she has not been able 
to walk since October 2004 when she had an adverse reaction 
to a TENS treatment on her left leg, which is thought to be 
neuralgic in nature and not related to her service-connected 
low back disability.  She was currently in a wheelchair and 
said she has an aide to help her with all activities because 
she cannot walk because of her leg pain.  With regard to her 
back, she referred pain in the lower back radiating to both 
legs with sitting more than 15 minutes, bending, lifting or 
lying in bed for prolonged periods.  She reported that she 
spends most of her day (95 percent) in bed with pillows 
under her legs.  She can only stand about 10 minutes before 
her back gets painful.  

On physical examination, the veteran had normal posture with 
loss of lumbar lordosis.  Although it was difficult for her 
to stand and walk secondary to her left leg problem, she was 
able to take a few steps on heels and toes.  Range of motion 
of the lumbar spine was 70 degrees of flexion, 30 degrees of 
extension, 30 degrees of left and right lateral flexion, and 
50 degrees of lateral rotation.  She had pain at the end of 
each range of motion except on extension.  She had no 
additional limitations with repetition, but she report an 
increase in her pain.  There was some tenderness to 
palpation of the bilateral sacroiliac joints, but no muscle 
pain or spasm was noted.  On neurological examination, there 
was mild decrease to pin from the left thigh down to the 
foot with mild left leg weakness.  Reflexes were intact.  
Lasegue's sign was negative.  The assessment was chronic low 
back pain with degenerative disc disease of L4-L5 and L5-S1 
and pain radiating down bilateral legs (bilateral 
radiculopathy).  He also diagnosed peripheral neuropathy of 
the bilateral lower extremities (mainly peroneal nerves) 
based upon electromyogram/nerve conduction velocity studies 
conducted.  The examiner stated that this was not related to 
the veteran's back condition.

The veteran underwent a second VA examination in December 
2006.  At that time, she complained of not being able to 
work because of her back condition.  She stated that she 
cannot sit, stand or walk for more than five minutes and 
cannot tolerate a commute to work or sitting at a desk.  She 
spends all her time lying in bed due to her back pain.  She 
did refer that her medications do help with the back pain, 
but cause her some confusion at times and fuzzy 
thinking/memory problems.  

On physical examination, the veteran was able to stand but 
walked with an unsteady gait.  She was also able to walk a 
few steps on heels and toes but was unsteady and had to hold 
onto a table.  It was noted that the veteran came to the 
examination in a wheelchair.  She did not appear to have 
muscle wasting and her posture was intact.  She transferred 
herself from the wheelchair to the exam table and was able 
to get out of the wheelchair unassisted and walk briefly 
around the office with some instability as noted.  Range of 
motion of the lumbar spine was 35 degrees of flexion, 30 
degrees of extension, 20 degrees of left lateral flexion, 25 
degrees of right lateral flexion, and 30 degrees of left and 
right lateral rotation.  Pain was noted to be present at the 
end of each range.  The veteran attempted repetition of 
forward flexion but had to stop after four due to weakness 
and feeling faint.  She also noted increase in back pain, 
but there was no noted change in range of motion.  There was 
some tenderness to palpation of the bilateral sacroiliac 
joints, but no muscle spasm.  

Neurological examination revealed normal motor strength in 
the bilateral extremities except for in the left ankle.  No 
muscle atrophy in the lower extremities was seen.  Deep 
tendon reflexes were 2+ except for absent ankles 
bilaterally.  Sensation was decreased to touch, pin and 
vibration on the left foot.  There were positive Rhomberg 
and Lasegue's signs bilaterally.  The assessment was 
degenerative disc disease of the lumbosacral spine with 
radicular symptoms of bilateral legs and peroneal peripheral 
neuropathy of bilateral legs not related to spine condition.

Based upon this evidence, the Board finds that an initial 
disability rating in excess of 10 percent prior to December 
5, 2006, and in excess of 20 percent thereafter, is not 
warranted for the orthopedic manifestations of the veteran's 
service-connected low back disability.  For the period prior 
to December 5, 2006, the relevant medical evidence fails to 
establish that the veteran's low back disability was 
productive of limitation of flexion of 60 degrees or less or 
a combined range of motion of the thoracolumbar not greater 
than 120 degrees.   Rather the evidence shows that the 
veteran had no less than 70 degrees of flexion with a 
combined range of motion of 220 degrees.  Although there was 
evidence of decreased lumbar lordosis, there was no evidence 
of muscle spasm or guarding producing scoliosis, reversed 
lordosis or abnormal kyphosis.  Furthermore, although there 
was evidence of gait instability, this was associated with 
the veteran's peroneal nerve neuropathy and not to her back 
disability.  Moreover, despite the veteran's reports that she 
has severe back pain that limits her ability to sit for more 
than 15 minutes, on examination there was no evidence of 
muscle tenderness in the lumbar area or muscle spasm.  
Finally, there is no evidence that the veteran had any 
incapacitating episodes requiring doctor prescribed bedrest 
or treatment by a doctor.  Although the veteran reported 
spending the majority of her time lying in bed due to severe 
back pain, there is no evidence that this is doctor 
prescribed bed rest or that it is due to particular episodes 
of increased signs and symptoms of her degenerative disc 
disease of the lumbar spine.  Rather, she reports that her 
back pain is constant and that she spends 95 percent of her 
time in bed.  

For the period commencing on December 5, 2006, the relevant 
medical evidence fails to establish that the veteran's low 
back disability was productive of limitation of flexion in 
excess of 30 degrees.  Rather the evidence shows that the 
veteran had flexion of no less than 35 degrees with pain at 
the end of the range.  Nor does the evidence show that the 
veteran had favorable ankylosis of the entire thoracolumbar 
spine.  Furthermore, there is no evidence that the veteran 
had any incapacitating episodes requiring doctor prescribed 
bedrest or treatment by a doctor.  Although the veteran 
reports staying in bed most of the time, there is no medical 
evidence indicating that this bed rest was prescribed by a 
doctor or is due to any particular episode of acute signs and 
symptoms.  

In addition, the evidence shows that, throughout the entire 
appeal period, the veteran also suffered from bilateral 
plantar fasciitis and bilateral peroneal neuropathy that 
causes her pain in her lower extremities and makes it 
difficult to ambulate.  Thus, although the evidence shows 
that the veteran was in a wheelchair, this has been 
associated to these lower extremity problems rather than the 
veteran's service-connected low back disability.  In fact, 
the medical evidence shows that the veteran can stand with 
minimal assistance on her own and ambulate short distances 
with minimal assistance for balance.  

Finally, the evidence fails to show that the veteran has 
additional limitation of functioning on repetitive use due 
to her low back disability that would warrant consideration 
of a higher disability rating during the appeal period.  At 
both VA examinations, the examiner noted that there was no 
additional limitation on repetition although the veteran did 
complain of increased pain.    

Thus, the Board finds that the preponderance of the evidence 
is against finding that higher disability ratings are 
warranted for the orthopedic manifestations of the veteran's 
service-connected low back disability.  However, the Board 
finds that the veteran is entitled to separate evaluations 
for radiculopathy of the bilateral lower extremities as of 
December 17, 2004, the date of service connection for her 
low back disability.  

The grant of service connection for the veteran's low back 
disability was mostly based upon the April 2005 VA 
examination.  At that time, the examiner diagnosed the 
veteran to have chronic low back pain with degenerative disc 
disease of L4-L5, L5-S1 and pain radiating down bilateral 
legs (bilateral radiculopathy), although the examiner stated 
that the neurologic exam was essentially normal.  However, 
VA treatment notes from September 2000 through April 2007 
show the veteran's continued complaints that her low back 
pain radiates down the posterior (back) of her legs.  
Although these treatment records do not show an actual 
diagnosis of radiculopathy, they do show continuous 
treatment for her complaints.  The Board notes that the 
first objective signs of bilateral radiculopathy are seen in 
the December 2006 VA examination.

After considering all this evidence, the Board finds that it 
raises a reasonable doubt that the veteran has had 
neurologic manifestations (bilateral radiculopathy) of her 
service-connected low back disability for many years prior 
to the grant of service connection despite the lack of clear 
objective findings.  Thus, the Board finds that separate 
ratings of 10 percent for radiculopathy is warranted for 
each lower extremity commencing on December 17, 2004, the 
effective date of service connection for the low back 
disability.  

However, the preponderance of the evidence is against 
finding that a disability rating in excess of 10 percent is 
warranted under Diagnostic Code 8520.  Diagnostic Code 8520 
provides a 20 percent disability rating when the evidence 
establishes that there is moderate incomplete paralysis of 
the sciatic nerve.  38 C.F.R. § 4.124a (2007).  The 
veteran's complaints are only of pain and numbness/tingling 
down the back of her legs without objective evidence of 
signs of paralysis.  There is also no evidence that the 
veteran's radiculopathy of the bilateral lower extremities 
is productive of difficulty ambulating, foot drop, inability 
to move the lower leg or weakness in flexion of the knee.  
Thus the medical evidence fails to establish that the 
veteran's neurologic manifestations are equivalent to a 
moderate degree of incomplete paralysis.  

Pursuant to the applicable schedular criteria, the Board 
finds that the preponderance of the evidence is against 
finding that a higher disability rating is warranted for the 
orthopedic manifestations or the neurologic manifestations 
of the veteran's service-connected low back disability, 
except that separate 10 percent disability ratings are 
warranted for radiculopathy of the lower extremities from 
December 17, 2004, through December 4, 2006.  To that extent 
alone, the veteran's appeal is granted.

The Board notes that the extraschedular aspect of the 
veteran's claim for an increased disability rating is 
considered below in the Remand portion of this decision.

ORDER

Entitlement to a schedular evaluation in excess of 10 percent 
for low back disability prior to December 5, 2006, is denied.

Entitlement to a schedular evaluation in excess of 20 percent 
for low back disability as of December 5, 2006, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent schedular rating for 
radiculopathy of the left lower extremity, prior to December 
5, 2006, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent schedular rating for 
radiculopathy of the right lower extremity, prior to December 
5, 2006, is granted.

REMAND

Extraschedular Consideration Under 38 C.F.R. § 3.321(b)(1)

The Court has repeatedly held that entitlement to an extra-
schedular rating is "always part" of an increased rating 
claim.  See Brambley v. Principi, 17 Vet. App. 20, 23 (2003); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Disability 
evaluations are determined by the application of the schedule 
of ratings which is based on average impairment of earning 
capacity.  See 38 U.S.C.A. § 1155.  The VA schedule of 
ratings will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  If exceptional circumstances are found, the 
matter must be referred to the Under Secretary for Benefits 
or the Director of Compensation and Pension Services for 
consideration of assignment of an extra-schedular evaluation.  
See 38 C.F.R. § 3.321(b)(1).

The Court of Appeals for Veterans Claims recently set forth a 
three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008); see also Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008).  Initially there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate and no referral 
is required.  In the second step, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the 38 C.F.R. § 3.321(b)(1) (i.e., marked interference 
with employment and frequent periods of hospitalization).  
When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred for a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The evidence of record shows that the veteran has not worked 
since 1997 reportedly due to her low back disability and the 
pain experienced therefrom.  She has consistently reported 
that she has been unable to sit for very long and that this 
has made it difficult for her to be employed in her 
occupational field as an administrative assistant.  It has 
also made it difficult for her to drive for any length of 
time.  Medical records as far back as 1988 indicate that the 
veteran was advised to avoid heaving lifting and long periods 
of sitting or driving due to her low back disability.  An 
October 2004 VA Neurology Consult note notes that the 
veteran's chronic low back pain is incapacitating.  The 
doctor noted that her pain has been relatively resistant to 
treatment throughout the years with only mild relief from 
conservative treatment such as nonsteroidal anti-
inflammatories and Gabapentin.  It was noted that she had 
been seen by the Pain Clinic in Dallas, Texas, in 2000 and 
2001 and received epidural blocks without much pain relief.  
The doctor stated that the severity of the veteran's pain is 
supported by her compliance with the visits to the pain 
clinic and acceptance of invasive testing.  He also stated 
that her pain is very likely myofascial in origin and, thus, 
surgical intervention was not an option.

The evidence also shows that the veteran has reported being 
bedridden since approximately 2004 because of her low back 
pain.  She reported at the December 2006 VA examination that 
she cannot sit for more than five minutes without an increase 
in her pain level and, thus, she has been basically bedridden 
for the past two years.  She stated she only gets out of bed 
to use the restroom and only leaves her house to go to doctor 
appointments.  

The Board finds that this evidence presents such an 
exceptional or unusual disability picture that is not 
contemplated by the schedular criteria.  Thus the case should 
be referred to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of the assignment of an extra-schedular rating.  In this 
regard, the Board notes that the Court has held that it is 
improper for the Board to consider, in the first instance, 
entitlement to an extra-schedular rating.  See Bagwell v. 
Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. 
App. at 94 (1996)).  

However, prior to referring the case, the Board finds that a 
new VA examination should be obtained in order for an 
examiner to provide opinions as to the exact nature of the 
veteran's low back pain and the effect, if any, the veteran's 
low back disability has had on her employability.

Entitlement to a TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient  
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2007).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
In reaching such a determination, the central inquiry is 
whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability.  
Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2007).  

The veteran is service-connected for only one disability and 
that is her low back disability, evaluated by this decision 
as 30 percent disabling prior to December 5, 2006, and 40 
percent thereafter.  Thus, the minimum schedular requirements 
for a TDIU under 38 C.F.R. § 4.16(a) are not met.  However, 
if the evidence shows that the veteran is unable to pursue a 
substantially gainful occupation due to her service-connected 
low back disability, she may be entitled to referral to the 
Director, Compensation and Pension Service, for 
extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

The Board finds that, based upon the same evidence as 
previously cited, the evidence presents such an exceptional 
or unusual disability picture.  Thus the case should be 
referred to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for extraschedular 
consideration of a TDIU.  However, prior to referring the 
case, the Board finds that a new VA examination should be 
obtained in order for an examiner to provide an opinion as to 
whether the veteran is unemployable due to her service-
connected low back disability.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an appropriate 
VA examination to determine the current severity 
of her low back disability.  The claims folder 
should be made available to and reviewed by the 
examiner.  All indicated studies should be 
performed and all findings should be reported in 
detail.  The examiner must opine as to the degree 
of functional loss attributable to the low back 
disability.  The examiner must also state whether 
it is at least as likely as not that the veteran's 
low back disability is of such severity as to (1) 
markedly interfere with employment; and (2) 
prevent the veteran from securing and following 
substantially gainful employment.  

2.  Thereafter, the veteran's claims should be 
reviewed and any necessary development should be 
undertake, which must specifically include 
forwarding the veteran's case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
consideration of the assignment of an 
extraschedular rating for her low back disability 
and an extraschedular TDIU.

3.  Thereafter, the veteran's claims should be 
readjudicated and, if the benefits sought on 
appeal are not granted, a supplemental statement 
of the case should be issued.  The veteran and her 
representative should be provided an opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


